Case 1:21-cv-00147-DDD Document 32 Filed 07/26/21 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


 BRIANNA BUENTELLO,

                                Plaintiff,
                                                       Case No. 1:21-cv-00147
                v.

 LAUREN BOEBERT, in her official capacity,

                                Defendant.


                     UNOPPOSED MOTION FOR SCHEDULING ORDER
       Defendant United States Representative Lauren Boebert, in her official capacity,

respectfully requests that the Court enter an order establishing the following proposed briefing

schedule. In support of this motion, the undersigned states as follows:

       1. On June 24, 2021, the Court denied Ms. Buentello’s motion for preliminary

injunction. See ECF No. 31.

       2. Following that order, counsel for the parties met and conferred regarding each party’s

anticipated next steps in this matter and the most efficient schedule for any related briefs.

       3. As a result of those discussions, Congresswoman Boebert now respectfully moves the

Court to establish the following deadlines:

           a. Rep. Boebert’s forthcoming motion to dismiss the complaint shall be filed by

               August 25, 2021.

           b. Ms. Buentello’s response to the motion to dismiss shall be filed by September

               15, 2021.

           c. Rep. Boebert’s reply regarding the motion to dismiss shall be filed by September

               24, 2021.
Case 1:21-cv-00147-DDD Document 32 Filed 07/26/21 USDC Colorado Page 2 of 4




        4. Given the House’s other litigation deadlines and the Congresswoman’s ongoing

official duties, this schedule will allow the parties to efficiently litigate the remaining issues in

dispute and will permit the Congresswoman to fully address the important issues presented in

this case.

        5. Counsel for Plaintiff Brianna Buentello has indicated that Ms. Buentello does not

oppose this motion.



Dated: July 26, 2021                            Respectfully submitted,



                                                /s/ Douglas N. Letter
                                                DOUGLAS N. LETTER
                                                  General Counsel
                                                TODD B. TATELMAN
                                                  Principal Deputy General Counsel
                                                BROOKS M. HANNER
                                                  Associate General Counsel

                                                OFFICE OF GENERAL COUNSEL
                                                U.S. HOUSE OF REPRESENTATIVES
                                                5140 O’Neill House Office Building
                                                Washington, D.C. 20515
                                                (202) 225-9700 (telephone)
                                                douglas.letter@mail.house.gov

                                                Counsel for Rep. Boebert, in her official capacity




                                                   2
Case 1:21-cv-00147-DDD Document 32 Filed 07/26/21 USDC Colorado Page 3 of 4




                            TYPE-VOLUME CERTIFICATION

       1.     This document complies with the word limit set forth in DDD Civ. P.S. III(A)(1)

because, excluding parts of the document exempted under the practice standards, this document

contains 211 words.

       2.     This document complies with the typeface and type-style requirements set forth in

DDD Civ. P.S. I(D) because this document has been prepared in Microsoft Word using 12-point

Times New Roman, a proportionally spaced, serif font typeface.




                                           /s/ Douglas N. Letter
                                           DOUGLAS N. LETTER
Case 1:21-cv-00147-DDD Document 32 Filed 07/26/21 USDC Colorado Page 4 of 4




                                   CERTIFICATE OF SERVICE

        I hereby certify that on July 26, 2021, I caused the foregoing document to be filed via the

CM/ECF system for the U.S. District Court for the District of Colorado, which will send

notification of that filing to all counsel of record in this litigation.




                                                 /s/ Douglas N. Letter
                                                 DOUGLAS N. LETTER
